Citation Nr: 1638026	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-34 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial, compensable rating for service-connected tension-type migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In accordance with his December 2012 request, the Veteran was scheduled for a video-conference hearing before the undersigned Veteran Law Judge in September 2016; however, on the day of the scheduled hearing, his withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).


FINDINGS OF FACT

On September 15, 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdrawal his claim for an initial, compensable rating for service-connected tension-type migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an initial, compensable rating for service-connected tension-type migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a September 15, 2016, statement, the Veteran stated that he wished to withdrawal his claim for an initial, compensable rating for service-connected tension-type migraine headaches.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The claim of entitlement to an initial, compensable rating for tension-type headaches is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


